                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

ALLEN D. DANIEL,

                        Plaintiff,                       Case No. 2:19-cv-101
v.                                                       Honorable Gordon J. Quist
CELESTE HOFFMAN-PRUSI et al.,

                        Defendants.
____________________________/

                                                ORDER

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. On

June 14, 2019, the Court issued an opinion and order (ECF Nos. 3, 4) denying Plaintiff leave to

proceed in forma pauperis because he was barred by the “three-strikes” rule of 28 U.S.C.

§ 1915(g). The Court required Plaintiff to pay the $400.00 civil action filing fee within twenty-

eight days, and the Court warned that his case would be dismissed without prejudice should he fail

to pay. The Court also warned that Plaintiff would be responsible for payment of the $400.00

filing fee in accordance with In re Alea, 286 F.3d 378, 380-81 (6th Cir. 2002).

                More than twenty-eight days have elapsed since the Court’s order requiring

Plaintiff to pay the filing fee, and Plaintiff has not paid the fee. Plaintiff has failed to comply with

the order; therefore, dismissal of this action without prejudice is appropriate. Because the

obligation to pay the full filing fee arises at the time Plaintiff filed the civil complaint in this Court,

Plaintiff remains liable for payment of the civil action filing fee despite the dismissal of his action.

See In re Alea, 286 F.3d at 381. Not to require payment of the full filing fee would permit a

prisoner subject to the three-strikes rule to continue to file frivolous civil complaints without
financial consequence. Id. Accordingly, the agency having custody of Plaintiff shall collect the

$400.00 civil action filing fee and remit the funds to the Clerk of this Court. The check or money

order shall be payable to “Clerk, U.S. District Court” and must indicate the case number in which

the payment is made.

               Therefore, in accordance with this Order, the Court will issue a Judgment

dismissing the complaint without prejudice for lack of prosecution. Further,

               IT IS ORDERED that the agency having custody of Plaintiff shall collect the

$400.00 civil action filing fee and remit the funds to the Clerk of this Court.

               IT IS ALSO ORDERED that for the same reasons that the Court dismisses the

action, the Court discerns no good-faith basis for an appeal. See 28 U.S.C. § 1915(a)(3); McGore

v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Further, should Plaintiff appeal this decision,

he must pay the $505.00 appellate filing fee in a lump sum, because he is prohibited from

proceeding in forma pauperis on appeal by 28 U.S.C. § 1915(g).



Dated: August 8, 2019                                         /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE

SEND REMITTANCES TO:

Clerk, U.S. District Court
P.O. Box 698
229 Federal Bldg.
202 W. Washington St.
Marquette, MI 49855

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                  2
